Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on July 13, 2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 7-11 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
	lines 5-8, recite “wherein Q1-Q4 can be a substituted or unsubstituted nitrogen or a substituted or unsubstituted carbon with the proviso that at least two of Q1-Q4 are nitrogen, wherein substituent groups include, but are not limited to, (C1-C4)alkyl, amino group, aminoalkyl group, carboxyl, carboxy(C1-C4)alkyl or alkylsulfonate”.

	The words “can be” is indefinite. If Q1-Q4 are not a substituted or unsubstituted nitrogen or a substituted or unsubstituted carbon with the proviso that at least two of Q1-Q4 are nitrogen, then what are they?
	The phrase “include, but are not limited to” is indefinite. If the substituent groups are not a (C1-C4)alkyl, amino group, aminoalkyl group, carboxyl, carboxy(C1-C4)alkyl or alkylsulfonate, then what are they?

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Foyet et al. (US Patent Application Publication No. 2016/0298249 A1).
	Regarding claim 1, Foyet teaches a binary silver-bismuth alloy electroplating composition comprising (= a transitional term) [MPEP § 2111.03(I)]:
• a source of silver ions (= sources of silver ions) [page  2, [0014]],
• a source of bismuth ions (= other grain refiners include, but are not limited to bismuth salts such as bismuth nitrate, bismuth acetate, bismuth tartrate and bismuth alkane sulfonates) 

[page 3, [0031]], and 
• a 5-membered aromatic heterocyclic nitrogen compound having a general formula:

    PNG
    media_image1.png
    82
    140
    media_image1.png
    Greyscale

wherein Q1-Q4 can be a substituted or unsubstituted nitrogen or a substituted or unsubstituted carbon with the proviso that at least two of Q1-Q4 are nitrogen, wherein substituent groups include, but are not limited to, (C1-C4)alkyl, amino group, aminoalkyl group, carboxyl, carboxy(C1-C4)alkyl or alkylsulfonate (= preferably the tetrazoles are mercaptotetrazole compounds having the following formula: 
    PNG
    media_image2.png
    75
    80
    media_image2.png
    Greyscale
where M is hydrogen, NH4, sodium or potassium and R1 is substituted or unsubstituted, linear or branched (C2-C20)alky, substituted or unsubstituted (C6-C10)aryl and substituted or unsubstituted (C6)aryl) [pages 2-3, [0021]], and 
· a pH of less than 7 (= the baths are acidic having a pH of less than 7) [page 3, [0032]].
	Regarding claim 3, Foyet teaches the binary silver-bismuth alloy electroplating composition further comprising a thioether or mixtures thereof (= dihydroxy bis-sulfide compounds) [page 2, [0018]].
	Regarding claim 4, Foyet teaches the binary silver-bismuth alloy electroplating composition wherein the thioether is a hydroxy bis-sulfide compound (= dihydroxy bis-sulfide compounds) [page 2, [0018]].

If not anticipated, then the invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
	The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP § 2144.05(I)).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foyet et al. (US Patent Application Publication No. 2016/0298249 A1) as applied to claims 1 and 3-4  above, and further in view of Tsuji et al. (US Patent No. 6,607,653) [‘653].
	Foyet is as applied above and incorporated herein.
Regarding claim 5, the composition of Foyet differs from the instant invention because 

Foyet does not disclose the binary silver-bismuth alloy electroplating composition further comprising an aliphatic thiol terminal compound or mixtures thereof.
	Foyet teaches that the copper (I), silver, tin, and copper (I) and tin alloy electroplating baths are substantially free of cyanide (page 2, [0011]).
	Tsuji ‘653 teaches an alloy plating bath comprising tin and copper (col. 1, lines 7-8). 
	As the mercaptan compound may be used any compound having a mercapto group in its molecule. Examples of such compound include thioglycol, thioglycolic acid, mercaptosuccinic acid, mercaptolactic acid, acetylcysteine, penicillamine and like aliphatic mercaptan compounds; 5-mercapto-1,3,4-triazole, 3-mercapto-4-methyl-4H-1,2,4-triazole and like aromatic or heterocyclic mercaptan compounds and the like (col. 11, lines 40-47).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition described by Foyet with wherein the binary silver-bismuth alloy electroplating composition further comprising an aliphatic thiol terminal compound or mixtures thereof because adding a mercaptan compound to an alloy plating bath comprising tin and copper makes the bath capable of preventing deposition of copper on a tin anode by substitution, and having low dependence of plated coating composition on current density, high bath stability and resistance to turbidness (Tsuji ‘653: col. 2, lines 51-63).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 

combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 6, Tsuji ‘653 teaches wherein the aliphatic thiol terminal compound is selected from the group consisting of thioglycolic acid, 2-mercaptopropionic acid, 3-mercaptopropionic acid, cysteine, mercaptosuccinic acid, 3-mercapto-1-propanesulfonic acid, 2-mercaptoethanesulfonic acid, salts of the thiol terminal compounds, and mixtures thereof (= examples of such compound include thioglycol, thioglycolic acid, mercaptosuccinic acid, mercaptolactic acid, acetylcysteine, penicillamine and like aliphatic mercaptan compounds; 5-mercapto-1,3,4-triazole, 3-mercapto-4-methyl-4H-1,2,4-triazole and like aromatic or heterocyclic mercaptan compounds and the like) [col. 11, lines 40-47].

II.	Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. (US Patent No. 7,628,903) [‘903] in view of Lee et al. (US Patent Application Publication No. 2013/0206602 A1).
	Regarding claim 1, Tsuji ‘903 teaches a binary silver-bismuth alloy electroplating composition (= silver-bismuth alloy plating baths) [col. 11, lines 35-46] comprising:
• a source of silver ions (= as the silver salt, any soluble salt can be used) [col. 11, lines 53-60), and
• a source of bismuth ions (= the salts of the aforementioned metals which generate alloys with silver can be any soluble salt that generates various metal ions, such as Bi3+) [col. 11, lines 61-67], and 
· a pH of less than 7 (= the plating bath of the present invention can be an acid bath, 

neutral bath or alkaline bath) [col. 12, lines 29-32].
The bath of Tsuji ‘903 differs from the instant invention because Tsuji ‘903 does not disclose a 5-membered aromatic heterocyclic nitrogen compound having a general formula:
				
    PNG
    media_image1.png
    82
    140
    media_image1.png
    Greyscale

wherein Q1-Q4 can be a substituted or unsubstituted nitrogen or a substituted or unsubstituted carbon with the proviso that at least two of Q1-Q4 are nitrogen, wherein substituent groups include, but are not limited to, (C1-C4)alkyl, amino group, aminoalkyl group, carboxyl, carboxy(C1-C4)alkyl or alkylsulfonate.
	Tsuji ‘903 teaches that:
The present invention relates to silver plating baths and silver alloy plating baths. As described above, this silver alloy is an alloy of silver and a metal selected from the group consisting of tin, bismuth, indium, lead, copper, zinc, nickel, palladium, platinum, and gold. Stated concretely, starting with two component silver alloys of silver-tin, silver-bismuth, silver-indium, silver-lead, silver-copper, silver-zinc, silver-nickel, silver-palladium, silver-platinum, silver-gold, and the like, the silver alloy also includes three component silver alloys, such as silver-tin-gold, silver-tin-palladium, silver-tin-nickel, silver-tin-copper, silver-copper-indium, and the like (col. 11, lines 35-46).

Lee teaches that the invention relates to the field of electrolytic tin-alloy plating (page 1, [0001]).
The present invention provides an electroplating composition comprising: a water-soluble source of divalent tin ions; a water-soluble source of silver ions; water; acid electrolyte; and an alkoxylated amine oxide surfactant. Such electroplating composition may further include one or more adjuvants (page 1, [0007]).

	In addition to the components described above, the present electroplating baths may optionally include one or more “adjuvants.” Adjuvants, as used herein, are additives or compounds that may be added to the composition in addition to the primary ingredients (tin 

and silver compounds, acidic electrolyte, water, amine oxide surfactant), which contribute to the effectiveness of the primary ingredients. Examples of suitable adjuvants include, but are not limited to, mercapto-substituted nitrogen-containing heterocyclic ring compounds, brighteners, antioxidants, additional surfactants, grain refiners, conductivity acids and their salts, and mixtures thereof. The list of adjuvants is not exhaustive and any compound or element that improves the effectiveness of tin-silver deposition may be employed to practice the present invention. Such adjuvants may be employed in conventional amounts (pages 2-3, [0021]).

Preferred mercapto-substituted nitrogen-containing heterocyclic ring compounds are triazoles of the formula: 
				
    PNG
    media_image3.png
    76
    80
    media_image3.png
    Greyscale

wherein R6 is hydrogen, (C1-C12)alkyl, substituted (C1-C12)alkyl, (C7-C20)aralkyl, substituted (C7-C20)aralkyl, (C6-C15)aryl or substituted (C6-C15)aryl; and X is hydrogen, ammonium, an alkali metal or an alkaline earth metal. Preferably, R6 is hydrogen, (C1-C4)alkyl, and X is hydrogen, sodium or potassium. More preferably, R6 is hydrogen, methyl or ethyl, and X is hydrogen or sodium; and even more preferably X is hydrogen (page 4, [0027]).

	Preferred mercapto-substituted nitrogen-containing heterocyclic ring compounds are tetrazoles of the formula: 
				
    PNG
    media_image4.png
    78
    80
    media_image4.png
    Greyscale

wherein R7 is hydrogen, (C1-C12)alkyl, substituted (C1-C12)alkyl, (C7-C20)aralkyl, substituted (C7-C20)aralkyl, (C6-C15)aryl or substituted (C6-C15)aryl; and X is hydrogen, ammonium, an alkali metal or an alkaline earth metal. Preferably, R7 is hydrogen, (C1-C4) alkyl, and X is hydrogen, sodium or potassium. More preferably, R7 is hydrogen, methyl or ethyl, and X is hydrogen or sodium; and even more preferably X is hydrogen (page 4, [0028]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified composition described by Tsuji ‘903 with a 5-membered aromatic heterocyclic nitrogen compound having a general formula:


				
    PNG
    media_image1.png
    82
    140
    media_image1.png
    Greyscale

wherein Q1-Q4 can be a substituted or unsubstituted nitrogen or a substituted or unsubstituted carbon with the proviso that at least two of Q1-Q4 are nitrogen, wherein substituent groups include, but are not limited to, (C1-C4)alkyl, amino group, aminoalkyl group, carboxyl, carboxy(C1-C4)alkyl or alkylsulfonate because adding a triazole of the formula:
    PNG
    media_image3.png
    76
    80
    media_image3.png
    Greyscale
 wherein R6 is hydrogen, (C1-C12)alkyl, substituted (C1-C12)alkyl, (C7-C20)aralkyl, substituted (C7-C20)aralkyl, (C6-C15)aryl or substituted (C6-C15)aryl; and X is hydrogen, ammonium, an alkali metal or an alkaline earth metal or a tetrazole of the formula 
    PNG
    media_image4.png
    78
    80
    media_image4.png
    Greyscale
 wherein R7 is hydrogen, (C1-C12)alkyl, substituted (C1-C12)alkyl, (C7-C20)aralkyl, substituted (C7-C20)aralkyl, (C6-C15)aryl or substituted (C6-C15)aryl; and X is hydrogen, ammonium, an alkali metal or an alkaline earth metal to a tin-alloy plating bath improves the effectiveness of the deposition.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the 

prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 2, Lee teaches wherein the 5-membered aromatic heterocyclic nitrogen compound is selected from the group consisting of 3-mercapto-1,2,4-triazole, 3-
amino-1,2,4-triazole-5-thiol, 3-amino-5- mercapto-1,2,4-triazole, 3-mercapto-4-methyl-4H-1,2,4-triazole, 1H-imidazole-2-thiol, salts of the 5-membered aromatic heterocyclic nitrogen compounds, and mixtures thereof (= preferred mercapto-substituted nitrogen-containing heterocyclic ring compounds are triazoles of the formula: 
    PNG
    media_image3.png
    76
    80
    media_image3.png
    Greyscale
 wherein R6 is 
hydrogen, (C1-C12)alkyl, substituted (C1-C12)alkyl, (C7-C20)aralkyl, substituted (C7-C20)aralkyl, (C6-C15)aryl or substituted (C6-C15)aryl; and X is hydrogen, ammonium, an alkali metal or an alkaline earth metal) [page 4, [0027]].
	Regarding claim 3, Tsuji ‘903 teaches the binary silver-bismuth alloy electroplating composition further comprising a thioether or mixtures thereof (= e.g., 3,6-dithiaoctane-1,8-diol, represented by HOCH2CH2S-CH2CH2-SCH2CH2OH) [col. 8, lines 50-51].
	Regarding claim 4, Tsuji ‘903 wherein the thioether is a hydroxy bis-sulfide compound (= e.g., 3,6-dithiaoctane-1,8-diol, represented by HOCH2CH2S-CH2CH2-SCH2CH2OH) [col. 8, lines 50-51].

III.	Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et 

al. (US Patent No. 7,628,903) [‘903] in view of Lee et al. (US Patent Application Publication No. 
2013/0206602 A1) as applied to claims 1-4 above, and further in view of Masuda et al. (US Patent Application Publication No. 2006/0113006 A1).
	Tsuji ‘903 and Lee are as applied above and incorporated herein.
	Regarding claim 5, the bath of Tsuji ‘903 differs from the instant invention because Tsuji ‘903 does not disclose the binary silver-bismuth alloy electroplating composition further comprising an aliphatic thiol terminal compound or mixtures thereof.
	Tsuji ‘903 teaches that:
The present invention relates to silver plating baths and silver alloy plating baths. As described above, this silver alloy is an alloy of silver and a metal selected from the group consisting of tin, bismuth, indium, lead, copper, zinc, nickel, palladium, platinum, and gold. Stated concretely, starting with two component silver alloys of silver-tin, silver-bismuth, silver-indium, silver-lead, silver-copper, silver-zinc, silver-nickel, silver-palladium, silver-platinum, silver-gold, and the like, the silver alloy also includes three component silver alloys, such as silver-tin-gold, silver-tin-palladium, silver-tin-nickel, silver-tin-copper, silver-copper-indium, and the like (col. 11, lines 35-46).

	Masuda teaches that:

Tin alloy electroplating baths are lead-free plating baths which essentially contain a metal component comprising a soluble stannous salt and at least one soluble salt selected from the group consisting of copper salts, bismuth salts, silver salts, indium salts, zinc salts, nickel salts, cobalt salts and antimony salts, and an aliphatic sulfonic acid as a base acid, and may further contain, if necessary, stabilizers or the like for purposes such as preventing bath decomposition and promoting codeposition of tin and other metal(s) and various additives similar to those used in the tin plating bath. (page 5, [0065]).

Stabilizers may be used particularly for stabilizing the tin alloy plating bath or preventing the tin alloy plating bath from decomposing and for promoting codeposition of tin and other metals. Known stabilizers such as thioureas, thiosulfates, sulfites, thioglycol, thioglycolic acid, thioglycol polyethoxylate, acetylcysteine and like sulfur-containing compounds, cyanides, citric acid and like oxycarboxylic acids are usable. Such stabilizers can be used singly or mixture of two or more kinds (page 6, [0079]).


	It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the composition described by Tsuji ‘903 with wherein the binary silver-bismuth alloy electroplating composition further comprising an aliphatic thiol terminal compound or mixtures thereof because adding thioglycolic acid to the tin alloy plating prevents the tin alloy plating bath from decomposing and for promoting codeposition of tin and other metal(s).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 6, Masuda teaches wherein the aliphatic thiol terminal compound is selected from the group consisting of thioglycolic acid, 2-mercaptopropionic acid, 3-mercaptopropionic acid, cysteine, mercaptosuccinic acid, 3-mercapto-1-propanesulfonic acid, 2-mercaptoethanesulfonic acid, salts of the thiol terminal compounds, and mixtures thereof (= thioglycolic acid) [page 6, [0079]].

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chen et al. (US Patent Application Publication No. 2021/0108324 A1) is cited to teach silver-nickel electroplating compositions comprising a thiol compound (page 2, [0020]) and a dihydroxy bis-sulfide compound (pages 3-4, [0029]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        July 21, 2021